Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 9/15/2022, with respect to the rejections of claims 1-4, 8-11, and 15-18 reddit under 35 USC 102(a)(2), and of claims 5-7, 12-14, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that Hannuksela fails to disclose: “wherein a first flag of the plurality of flags indicates whether subpicture partitions are aligned across the one or more output layers; and”, because Hannuksela only discloses a temporal ID alignment flag across layers.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly found prior art, Choi, and Oh.
Additionally, the examiner respectfully maintains that Chang discloses: “wherein a second flag of the plurality of flags indicates whether subpicture identifiers are present in the one or more output layers.”, because the subpics_present_flag, indicates whether subpictures and their corresponding parameters are present, as explained in Table 1, Section 7.4.3.3 in Chang: “subpics_present_flag equal to 1 indicates that subpicture parameters are present in the present in the SPS RBSP syntax. subpics_present_flag equal to 0 indicates that subpicture parameters are not present in the present in the SPS RBSP syntax.”  The applicant appears to assert that the claimed second flag indicating presence or absence of subpicture identifiers is distinct from a flag indicating presence or absence of subpictures, implying that it is possible that subpictures would be coded and present without subpicture identifiers.  This interpretation does not appear to be borne out by the applicant’s disclosure, as figure 2 in the drawings does not a subpicture identifier present/absent flag as distinct a subpic_present_flag.  It is also not clear to the examiner, why, intuitively there would be a case of coded subpictures without their respective identifiers.  However, applicant is requested to clarify if indeed subpicture identifier flag is supported by the disclosure and not synonymous with a subpicture presence/absence identifier flag.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 refers to itself as a parent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 21-26 recite a subsequent picture present flag in a video parameter set.  However, there is no written description in the specification or original claims of such a flag, nor does such a flag appear in figure 2 of the drawings.  The applicant is requested to identify support for these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo, US 2022/0217355 A1, in view of Choi, US 2015/0258633 A1, in view of Oh, US 2016/0088305 A1, in further view of Chang, US 2021/0092449 A1.

Method claims 1-4 are drawn to the method of using the corresponding apparatus claimed in claims 8-11, respectively.  Therefore method claims 1-4 correspond respectively to apparatus claims 8-11, and are rejected for the same reasons of anticipation as used above.

Regarding claim 7, the combination of Ouedraogo, in view of Choi, in view of Oh, in view of Chang discloses the limitations of claim 3, upon which claim 7.  This combination, specifically Ouedraogo, further discloses: the method of claim 3, wherein the output layer set includes a plurality of output layer sets ([0128], lines 1-4),
wherein each of the plurality of output layer sets includes one or more output layers and, for each output layer, subpicture identifiers of subpictures included in the output layer (([0128] discloses a further second syntax is encoded that uniquely identifies a particular sub-picture,).

Regarding claim 8, Ouedraogo discloses: a computer system comprising:
one or more computer-readable non-transitory storage media configured to store computer program code ([0263]-[0264] discloses memory 1002 for storing executable code according to the invention, as well as ROM 1003 for storing programs for implementing the invention.); and
one or more computer processors configured to access the computer program code stored in the one or more computer-readable non-transitory storage media and operate as instructed by the computer program code (See “central processing unit 1001” of figure 10, as disclosed in [0262].), the computer program code comprising:
receiving code configured to cause the one or more computer processors to receive video information corresponding to one or more subpictures within a picture (With respect to figure 4, an encoding process for encoding subpictures of a video is disclosed in step 400, by selecting regions to be extracted.  As disclosed in [0106], last 4 lines, identifiers are selected for each region of interest (subpictures), during the process.);
identifying code configured to cause the one or more computer processors to identify a first subpicture from among the one or more subpictures (See [0118], disclosing identifying subpictures);
first encoding code configured to cause the one or more computer processors to encode the first subpicture in a high quality mode (In figure 1a subpicture 3 is a identified as a choice for high quality encoding.); and
outputting the first encoded subpicture, and a video parameter set including an output layer set corresponding to the first encoded subpicture ([0136] discloses describing the different layers of sub-picture partitioning, when using sub-picture partitioning, in a Video Parameter Set (VPS).), the output layer set including an output layer of the first encoded subpicture ([0136] discloses outputting subpicture layer identifiers, for instance in VPS or DPS NAL units) and a subpicture identifier of the first encoded subpicture in the output layer ([0135] discloses outputting sub_pic_id[i] syntax; note as disclosed in [0136] that such syntax (“decoding layout”, e.g. sub_pic_offset, etc) may be placed in VPS for layer encoding, rather than in SPS.),
wherein subpictures in the output layer are non-overlapping (As shown in figure 2b, a frame is divided into a plurality of non-overlapping tiles (subpictures), such as 205 and 206 ([0127]), which can be grouped into non-overlapping slices.).
Ouedraogo discloses: wherein the video parameter set includes a plurality of flags.  Ouedraogo does not disclose: wherein the video parameter set includes profile-tier-level information for each output layer set, 
However Choi discloses in an analogous art including profile-tier-level information in a video parameter set (VPS) (See [0248]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include a profile-tier-level parameter in a VPS of a video bitstream, as disclosed in Choi, in order to provide configuration information about a profile, level, and tier for the video being decoded ([0248]).
The combination of Ouedraogo in view of Choi discloses the above limitations, but does not disclose:
wherein a first flag of the plurality of flags indicates whether subpicture partitions are
aligned across the one or more output layers; and
	However, Oh discloses this limitation in an analogous art.  Oh discloses in [0099] that “whether the partition boundary of the enhancement layer picture 40c and the partition boundary of the base layer picture 40a are aligned with each other may be transferred through a predetermined flag.”, e.g. a tiles_boundaries_aligned_flag.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the subpicture encoding system of Ouedraogo in view of Choi a tiles_boundaries_aligned_flag, as disclosed in Oh, because having aligned tile boundaries across layers of a multilayer video stream allows for partition-based upsampling, which allows parallelization and therefore more efficient coding performance, however absence of tile alignment makes partition/tile-based upsampling inefficient (Oh [0097]).  Therefore providing a flag to indicate whether such a alignment exists can facilitate efficient coding by allowing the encoder to determined whether to perform partition-based upsampling without having to use computational resources to check for alignment.
The combination of Ouedraogo in view of Choi in view of Oh discloses the above limitations, but does not disclose:
wherein a second flag of the plurality of flags indicates whether subpicture identifiers are
present in the one or more output layers.
However Chang discloses in an analogous art that a first syntax element indicates a number of subpictures within a picture, and further discloses a subpics_present_flag which may be equal to 0, indicating the absence of subpictures (See Table 1.  Section 7.4.3.3 in VVC Draft 6 version 14.).
It would have been obvious to one having ordinary skill in the before the time of the applicant’s effective filing date to modify Ouedraogo to incorporate subpicture identification syntax, as suggested by Chang, for each of the first and second layer sub-picture channels, in order to assist a video decoder in determine how to handle subpictures in the received steams, for example how to extract a subpicture from a picture (Chang [0119]).

Regarding claim 9, the combination of Ouedraogo, in view of Choi, in view of Oh, in view of Chang discloses the limitations of claim 8, upon which claim 9 depends.  This combination, specifically Ouedraogo, further discloses: the computer system of claim 8, further comprising second encoding code configured to cause the one or more computer processors to encode one or more other subpictures from among the one or more subpictures in a low quality mode (As disclosed with respect to figures 1a and 1b, subpictures of a frame 100 can, in the context of the invention, be encoded at different quality levels.).

Regarding claim 10, the combination of Ouedraogo, in view of Choi, in view of Oh, in view of Chang discloses the limitations of claim 9, upon which claim 10 depends.  This combination, specifically Ouedraogo, further discloses: the computer system of claim 9, wherein the outputting code is configured to the cause the one or more computer processors to outputting the first encoded subpicture and the encoded one or more other subpictures (Step 404 in figure 4, as disclosed in [0164], discloses generating new parameter sets for a bitstream that has been divided into independent subpictures.), and the output layer set.

Regarding claim 11, the combination of Ouedraogo, in view of Choi, in view of Oh, in view of Chang discloses the limitations of claim 10, upon which claim 11 depends.  This combination, specifically Ouedraogo, further discloses: the computer system of claim 10, wherein the output layer set comprises one or more output layers corresponding to the encoded one or more other subpictures ([0136] discloses having layer identifiers for each layer, corresponding to a coded sub picture layer, per [0128].) and, for each of the one or more output layers, subpicture identifiers of the encoded one or more other subpictures in the output layer ([0136] discloses that the decoding layout of different subpicture layers within a larger frame can be described in a VPS, when using sub picture layer partitioning (described in [0128]).  Thus the syntax disclosed in the table in [0133], such as the sub_pic_id[i] (See [0135]), which is a subpicture identifier, may be encoded in a VPS instead of in an SPS.).

Regarding claim 14, the combination of Ouedraogo, in view of Choi, in view of Oh, in view of Chang discloses the limitations of claim 10, upon which depends claim 14.  This combination, specifically Ouedraogo, further discloses: the computer system of claim 10, further comprising outputting wherein the output layer set includes one or more output layers and, for each output layer, subpicture identifiers of subpictures included in the output layer ([0128] discloses a further second syntax is encoded that uniquely identifies a particular sub-picture).

Regarding claim 15, Ouedraogo discloses: a non-transitory computer readable medium storing a computer program (See [0105]) configured to cause one or more computer processors to at least:
receive video information corresponding to one or more subpictures within a picture (With respect to figure 4, an encoding process for encoding subpictures of a video is disclosed in step 400, by selecting regions to be extracted.  As disclosed in [0106], last 4 lines, identifiers are selected for each region of interest (subpictures), during the process.);
identify a first subpicture from among the one or more subpictures (See [0118], disclosing identifying subpictures);
encode the first subpicture in a high quality mode (In figure 1a subpicture 3 is a identified as a choice for high quality encoding.); and
output the first encoded subpicture, and a video parameter set including an output layer set corresponding to the first encoded subpicture ([0136] discloses describing the different layers of sub-picture partitioning, when using sub-picture partitioning, in a Video Parameter Set (VPS).), the output layer set including an output layer of the first encoded subpicture ([0136] discloses outputting subpicture layer identifiers, for instance in VPS or DPS NAL units) and a subpicture identifier of the first encoded subpicture in the output layer ([0135] discloses outputting sub_pic_id[i] syntax; note as disclosed in [0136] that such syntax (“decoding layout”, e.g. sub_pic_offset, etc) may be placed in VPS for layer encoding, rather than in SPS.),
wherein subpictures in the output layer are non-overlapping (As shown in figure 2b, a frame is divided into a plurality of non-overlapping tiles (subpictures), such as 205 and 206 ([0127]), which can be grouped into non-overlapping slices.).
Ouedraogo discloses: wherein the video parameter set includes a plurality of flags.  Ouedraogo does not disclose: wherein the video parameter set includes profile-tier-level information for each output layer set, 
However Choi discloses in an analogous art including profile-tier-level information in a video parameter set (VPS) (See [0248]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include a profile-tier-level parameter in a VPS of a video bitstream, as disclosed in Choi, in order to provide configuration information about a profile, level, and tier for the video being decoded ([0248]).
The combination of Ouedraogo in view of Choi discloses the above limitations, but does not disclose:
wherein a first flag of the plurality of flags indicates whether subpicture partitions are
aligned across the one or more output layers; and
	However, Oh discloses this limitation in an analogous art.  Oh discloses in [0099] that “whether the partition boundary of the enhancement layer picture 40c and the partition boundary of the base layer picture 40a are aligned with each other may be transferred through a predetermined flag.”, e.g. a tiles_boundaries_aligned_flag.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the subpicture encoding system of Ouedraogo in view of Choi a tiles_boundaries_aligned_flag, as disclosed in Oh, because having aligned tile boundaries across layers of a multilayer video stream allows for partition-based upsampling, which allows parallelization and therefore more efficient coding performance, however absence of tile alignment makes partition/tile-based upsampling inefficient (Oh [0097]).  Therefore providing a flag to indicate whether such a alignment exists can facilitate efficient coding by allowing the encoder to determined whether to perform partition-based upsampling without having to use computational resources to check for alignment.
The combination of Ouedraogo in view of Choi in view of Oh discloses the above limitations, but does not disclose:
wherein a second flag of the plurality of flags indicates whether subpicture identifiers are
present in the one or more output layers.
However Chang discloses in an analogous art that a first syntax element indicates a number of subpictures within a picture, and further discloses a subpics_present_flag which may be equal to 0, indicating the absence of subpictures (See Table 1.  Section 7.4.3.3 in VVC Draft 6 version 14.).
It would have been obvious to one having ordinary skill in the before the time of the applicant’s effective filing date to modify Ouedraogo to incorporate subpicture identification syntax, as suggested by Chang, for each of the first and second layer sub-picture channels, in order to assist a video decoder in determine how to handle subpictures in the received steams, for example how to extract a subpicture from a picture (Chang [0119]).

Regarding claim 16, the combination of Ouedraogo in view of Choi, in view Oh, in further view of Chang discloses the limitations of claim 15, upon which depends claim 16.  This combination, specifically Ouedraogo, further discloses: the non-transitory computer readable medium of claim 15, further comprising second encoding code configured to cause the one or more computer processors to encode one or more other subpictures from among the one or more subpictures in a low quality mode (As disclosed with respect to figures 1a and 1b, subpictures of a frame 100 can, in the context of the invention, be encoded at different quality levels.).

Regarding claim 17, the combination of Ouedraogo in view of Choi, in view Oh, in further view of Chang discloses the limitations of claim 16, upon which depends claim 17.  This combination, specifically Ouedraogo, further discloses: the non-transitory computer readable medium of claim 16, wherein the computer program is further configured to cause the one or more computer processors to outputting the first encoded subpicture and the encoded one or more other subpictures (Step 404 in figure 4, as disclosed in [0164], discloses generating new parameter sets for a bitstream that has been divided into independent subpictures.), and the output layer set.

Regarding claim 18, the combination of Ouedraogo in view of Choi, in view Oh, in further view of Chang discloses the limitations of claim 17, upon which depends claim 18.  This combination, specifically Ouedraogo, further discloses: the non-transitory computer readable medium of claim 17, wherein the output layer set comprises one or more output layers corresponding to the encoded one or more other subpictures ([0136] discloses having layer identifiers for each layer, corresponding to a coded sub picture layer, per [0128].) and, for each of the one or more output layers, subpicture identifiers of the encoded one or more other subpictures in the output layer ([0136] discloses that the decoding layout of different subpicture layers within a larger frame can be described in a VPS, when using sub picture layer partitioning (described in [0128]).  Thus the syntax disclosed in the table in [0133], such as the sub_pic_id[i] (See [0135]), which is a subpicture identifier, may be encoded in a VPS instead of in an SPS.).

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo, in view of Choi, in view of Oh, in view of Chang, in further view of Deshpande, US 2013/0272618 A1.

Regarding claim 21, the combination of Ouedraogo in view of Choi, in view Oh, in further view of Chang discloses the limitations of claim 1, upon which depends claim 21.  This combination does not disclose: the method of claim 1, wherein the second flag is a video parameter set
subsequent picture present flag.
	However, in an analogous art, Deshpande discloses placing a flag in SPS, or PPS indicating whether a leading picture is present following a Clean Random Access (CRA) picture ([0029]). 
	It would have been obvious to one having ordinary skill in the art before the time of the applicants effective filing date to include a flag in VPS indicating a presence of a leading picture following a CRA picture, as suggested by Deshpande, in order to allow an encoder/decoder to identify a leading picture without excessive coding overhead.  It would further have been obvious to place this flag in a Video Parameter Set, based on the disclosure of Deshpande, because Sequence parameter sets and picture parameter set, and video parameter sets are all equally known alternative types of parameter sets in the art

Regarding claim 22, the combination of Ouedraogo in view of Choi, in view Oh, in further view of Chang, in further view of Deshpande discloses the limitations of claim 1, upon which depends claim 21.  This combination, specifically Deshpande, further discloses:  the method of claim 21, wherein the video parameter set subsequent present flag comprises:
a video parameter set subsequent picture present flag (See [0029]);
a video parameter set subsequent picture aligned across layers flag ();
a video parameter set maximum subsequent picture minus one flag (); and
a video parameter set subsequent picture identification layer.

	Claims 23 and 24 are rejected for the same reasons of obviousness as set forth above for claims 21, and 22, respectively.
	Claims 23 and 24 are rejected for the same reasons of obviousness as set forth above for claims 21, and 22, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425